                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                       Case No. 21-40083

LOVES FURNITURE INC.,                                        Chapter 11

            Debtor.                                          Judge Thomas J. Tucker
_____________________________/

                  ORDER DENYING DEBTOR’S MOTION REGARDING
               SQUARE ONE RESERVE ACCOUNT, WITHOUT PREJUDICE

         This case is before the Court on the Debtor’s motion entitled “Debtor’s Motion for

Immediate Turnover of its Share of Square One Reserve Account as Property of the Estate”

(Docket # 484, the “Motion”). Planned Furniture Promotions, Inc. (“PFP”) filed an objection to

the Motion (Docket # 511). The Court concludes that a hearing on the Motion is not necessary,

and that the Motion should be denied, without prejudice, as stated in this Order below.

         The Court agrees with the argument in PFP’s objection, that an adversary proceeding is

required for the relief sought by the Motion. See Fed. R. Bankr. P. 7001(1), 7001(2), 7001(9).

Accordingly,

         IT IS ORDERED that the Motion (Docket # 484) is denied, without prejudice to the right

of the Debtor or any successor in interest of the Debtor to file an adversary proceeding seeking

the same relief sought by the Motion.


Signed on July 6, 2021




  21-40083-tjt      Doc 525     Filed 07/06/21    Entered 07/06/21 09:27:33        Page 1 of 1
